Citation Nr: 0109942	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for tinea pedis of 
both feet, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from November 1977 to July 
1986.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
New Orleans, Louisiana Regional Office (RO) which continued a 
10 percent disability evaluation for the veteran's service-
connected tinea pedis of both feet.  The veteran has been 
represented throughout this appeal by the Non-Commissioned 
Officers Association of the U.S.A.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In reviewing the record, the Board notes that the veteran was 
last afforded a VA dermatological examination in April 1997.  
At that time, the veteran complained of itching and burning 
on the plantar aspects of both feet in between the toes.  He 
reported that he was not taking prescription medication and 
that he used Tinactin and Desenex without much success.  The 
examiner reported that examination of both of the veteran's 
feet showed a moccasin type hyperkeratosis which was KOH 
(potassium hydroxide) positive with web space maceration in 
between all the toes.  The assessment was moccasin type tinea 
pedis.  

The Board observes that the veteran continued to receive VA 
treatment for his service-connected tinea pedis of both feet 
subsequent to the April 1997 VA dermatological examination.  
An April 1998 treatment entry noted that the veteran reported 
that he recently began having bleeding from between his toes.  
The examiner indicated that there was significant maceration 
and whitish skin at most digital spaces on the feet.  The 
assessment was dermatophytosis.  A December 1998 entry 
referred to maceration and fissuration of the interdigital 
skin between the 4th and 5th toes on both feet and related an 
assessment of tinea pedis.  Further, a March 2000 treatment 
entry noted that the veteran had erythematous/scaly rashes of 
both feet with ulcers in the toe webs.  The impression, at 
that time, was dermatophytosis of both feet.  

Additionally, the Board notes that in a February 2001 
statement on appeal, the veteran reported that he had severe 
lesions, itching and soreness of his feet.  He reported that 
VA physicians were trying to get his condition under control, 
but that nothing had worked so far except for staying off his 
feet and going without shoes.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the evidence of possible worsening of 
his service-connected tinea pedis of both feet; the lack of a 
recent VA examination as to such disorder; and in 
consideration of the Court's holdings in Colvin and 
Hatlestad, the Board concludes that a VA dermatological 
examination would be helpful in resolving the issue raised by 
the instant appeal.  

Furthermore, the Board observes that treatment records 
subsequent to March 2000 have bot been  incorporated into the 
record.  The Board notes that in his February 2001 statement 
mentioned above, the veteran reported that physicians at the 
Baton Rouge, Louisiana VA Medical Center had been unable to 
control his condition.  It appears, therefore, that the 
veteran may have received treatment for his service-connected 
bilateral foot disorder subsequent to March 2000.  
Accordingly, the Board is of the view that an attempt should 
be made to obtain any recent treatment records of possible 
pertinence to the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
provide information as to the medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to his 
claimed disorder from March 2000 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities, to include the 
Baton Rouge, Louisiana VA Medical Center 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran for 
a VA dermatological examination in order 
to determine the severity of his service-
connected tinea pedis of both feet.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  In particular, the 
examiner should describe all exudation, 
itching or lesions, referable to the 
veteran's service-connected disorder, as 
well as the location of these findings and 
whether there is marked disfigurement.  If 
manifestations are not present, the 
examiner should so indicate.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

